Case 2:18-Cr-OO733-PSG Document 4 Filed 10/24/18 Page 1 of 1 Page |D #:63

Memoramlum

tim

   

 

 

 

 

  

Subject: Date:
United States V. Tvler Rai Barriss 10/24/2018
?f;i`a is
w g »v\
To: From: \` ,:»1:,‘ ‘;_f;, ..¢¢
..\ _¢ w (
KIRY K. GRAY GEORGE E. PENCE l f r*\
Clerk, United States District Court Assistant United States Attorfrey ¢; ;.§ g 6
Central Distriet of California National Security Division \ §§ ":
For purposes of determining Whether the above-referenced matter, being filed on l\`0/24/'2:§:3;,;8: ego
(a) should be assigned to the Honorable André Birotte Jr., it
|:l is
E<l is not
a matter that Was pending in the United States Attorney’s Offrce (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.
(b) Should be assigned to the Honorable Michael W. Fitzgerald, it

is
|:l is not

(l),a matter that Was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Seetion in the USAO’s Criminal Division on or before August
3, 2015, or a matter in Which the National Security Seetion Was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September l4,

2016 ; or (4) a matter in Which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on Whioh he has y rsonally consulted While employed in
the UsAo. ' `

 

 

GYBGE E. PENCE
Assistant United States Attorney

 

